NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            JUL 28 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-10326

               Plaintiff - Appellee,             D.C. No. 5:10-cr-00209-EJD

 v.
                                                 MEMORANDUM*
DANIEL GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Daniel Garcia appeals pro se from the district court’s order denying his

motion for sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia contends that the district court erred in holding that it did not have

authority to reduce his sentence under Guidelines Amendment 782. We review de

novo whether a defendant is eligible for a sentence reduction. See United States v.

Pleasant, 704 F.3d 808, 810 (9th Cir. 2013) overruled on other grounds by United

States v. Davis, __F.3d__ (9th Cir. 2016) (en banc).

      Notwithstanding the terms of his plea agreement, Garcia was determined at

sentencing to be a career offender. Thus, the district court correctly concluded that

Garcia’s applicable Guidelines range was not lowered by Amendment 782 and, as

a result, he was ineligible for a sentence reduction. See id. at 811-12.

      Garcia seeks to avoid this outcome by arguing that Pleasant was wrongly

decided. We, however, are bound to follow it. See United States v. Boitano, 796
F.3d 1160, 1164 (9th Cir. 2015). Furthermore, contrary to Garcia’s claim, the

application of U.S.S.G. § 1B1.10 to his case does not violate the Ex Post Facto

Clause because it does not increase the punishment for his crime over what was

imposed when he was sentenced. See United States v. Waters, 771 F.3d 679, 681

(9th Cir. 2014).

      AFFIRMED.




                                           2                                    15-10326